SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras confirms light oil potential of Muriú area in the Sergipe Basin Rio de Janeiro, January 9, 2015 – Petróleo Brasileiro S.A. – Petrobras announces results of drilling well 9-SES-187A (Petrobras nomenclature) / 9-BRSA-1278A-SES (ANP nomenclature), located in concession area BM-SEAL-10, blocks SEAL-M-347 and SEAL-M-424, in Sergipe Basin ultra-deep waters. Results have confirmed the continuation of the light oil accumulation in turbidite sandstone in the Muriú area (from 38º to 40º API), as announced to the market on August 16, 2013. The well is 88 km off the coast of the city of Aracaju, some 2.8 km from the discovery well and at a water depth of 2,533 meters. A 56-meter thick reservoir presenting good permeability and porosity features was detected. The well reached the total depth of 5,521 meters. At this time, the well is in the completion phase and, subsequently, an injectivity test will be conducted to assess the reservoir’s productivity. This accumulation is part of the Sergipe-Alagoas Basin deep-water exploration project, as provided for in the Petrobras´ Business and Management Plan for the 2014-2018 period. Petrobras, which holds 100% of the stake of concession BM-SEAL-10, will proceed with the Discovery Evaluation Plan, as approved by Brazil’s Petroleum, Natural Gas and Biofuels Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 9, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
